Citation Nr: 9916730	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-30 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
migraine headaches.

2.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis.

3.  Entitlement to an evaluation in excess of 10 percent for 
endometriosis.

4.  Entitlement to an evaluation in excess of 10 percent for 
a scar on the left hand, residual of excision of a fibroma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
October 1994.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Board notes that a rating decision in August 1996 
assigned 10 percent evaluations for migraine headaches, 
sinusitis, and a scar on the left hand, and a rating decision 
in February 1998 assigned a 10 percent evaluation for 
endometriosis.  After those rating actions, the case was 
referred to the Board for appellate review.  


FINDINGS OF FACT

1.  Migraine headaches have been incapacitating once or twice 
per month; on November 3, 1998, the veteran stated that 
migraine headaches had become incapacitating only every 3 to 
4 months.  

2.  Sinusitis is not incapacitating or manifested by 
headaches.  

3.  Endometriosis is primarily manifested by lower abdominal 
pain, which is amenable to medical treatment, without heavy 
or irregular bleeding; the disability is productive of no 
more than moderate impairment.  

4.  The maximum schedular evaluation for a scar on the left 
hand is in effect.  
5.  A separate evaluation has been assigned for disability of 
the left hand, other than a scar, to include flexion 
contracture of the left ring finger and incomplete paralysis 
of the ulnar nerve.  


CONCLUSIONS OF LAW

1.  An evaluation of 30 percent for migraine headaches for 
the period October 2, 1994, to November 2, 1998, is 
warranted.  38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. 
§§  4.7, 4.124(a), Diagnostic Code 8100 (1998).  

2.  An evaluation in excess of 10 percent for migraine 
headaches for the period commencing November 3, 1998, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.124(a), Diagnostic Code 8100.  

3.  The schedular criteria for an evaluation in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 6510 (1996); 
38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (1998).  

4.  The schedular and extraschedular criteria for an 
evaluation in excess of 10 percent for endometriosis have not 
been met.  38 U.S.C.A. §§  1155, 5107; 38 C.F.R. §§  
3.321(b)(1), 4.116(a), Diagnostic Code 7611 (1994); 38 C.F.R. 
§§ 3.321(b)(1), 4.116, Diagnostic Code 7629 (1998).

5.  An evaluation in excess of 10 percent for a scar on the 
left hand is not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran asserts that a service-connected disability is 
more severe than is reflected by the currently assigned 
evaluation, the claim for a higher rating is well grounded.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board therefore finds that the veteran's claims are well 
grounded.  The Board also finds that all evidence necessary 
for equitable disposition of the issues on appeal has been 
obtained by the RO, and no further assistance to the veteran 
in the development of her claims is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

When the issue before the Board involves a determination of 
the propriety of an initial disability evaluation assigned 
after a grant of service connection, consideration must be 
given to the question of whether "staged ratings" are 
warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

I.  Headaches

38 C.F.R. § 4.124(a), Diagnostic Code 8100 provides an 
evaluation of 10 percent is warranted for migraine with 
characteristic prostrating attacks averaging 1 in 2 months 
over the last several months.  A 30 percent evaluation 
requires characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 50 
percent evaluation requires very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

In the veteran's case, at a VA examination in January 1995, 
she indicated that she was having headaches once or twice a 
month, which required her to lay down in a dark room; the 
headaches were accompanied by nausea and photophobia and 
lasted for two days, when she took medication.  The diagnosis 
was common migraine headaches.  

At a personal hearing in November 1995, the veteran testified 
that she had to go to bed with a headache once or twice a 
month; the headaches lasted 2 to 4 days; she took Cafergot.  

At a VA neurological examination in November 1995, the 
veteran indicated that once or twice a month she was unable 
to function because of headaches.  Diagnoses included 
migraine, incapacitating headaches.  

At a VA peripheral nerves examination on November 3, 1998, 
the veteran indicated that, while she had a headache 
approximately every six weeks, she only had an incapacitating 
headache every 3 to 4 months, which lasted for three days.  
The impression was that her headaches were consistent with 
migraine vulgaris, that is, migraines without an aura, and 
were of primary origin.  

The RO has assigned a 10 percent rating for migraine 
headaches, effective October 2, 1994, the day after the 
veteran's separation from service.  The Board has considered 
the evidence of record concerning headaches, including the 
veteran's reports as to the frequency of the headaches, which 
the Board finds to be credible.  The Board finds that, prior 
to the VA examination on November 3, 1998, the disability 
picture presented more nearly approximated the criteria for a 
30 percent rating under Diagnostic Code 8100, and that rating 
will be assigned for the period October 2, 1994, to November 
2, 1998.  A rating in excess of 10 percent for migraine 
headaches on and after November 3, 1998, is not warranted, as 
the frequency and severity of headaches required for a 30 
percent rating have not been shown since that date.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.124(a), Diagnostic 
Code 8100.




II.  Sinusitis

When the law or regulations applicable to a claim change 
during the pendency of an appeal, the version more favorable 
to the claimant shall be applied.  Karnas v. Derwinski, 
1 Vet.App. 308, 312-13 (1991).  

During the pendency of the veteran's appeal, the criteria in 
VA's Schedule for Rating Disabilities applicable to sinusitis 
were revised, effective October 7, 1996.  

Prior to October 7, 1996, the former criteria provided that a 
noncompensable evaluation was warranted for chronic 
pansinusitis with only X-ray manifestations and mild or 
occasional symptoms.  A 10 percent evaluation required 
moderate chronic pansinusitis manifested by a discharge, 
crusting, or scabbing, and infrequent headaches.  A 30 
percent evaluation required severe chronic pansinusitis 
manifested by frequently incapacitating recurrences, severe 
and frequent headaches, and a purulent discharge or crusting 
reflecting purulence.  38 C.F.R. § 4.97, Diagnostic Code 6510 
(1996).  

Effective October 7, 1996, a general rating formula for 
sinusitis provides that sinusitis detected by X-ray only 
warrants a noncompensable rating.  A 10 percent rating 
requires 1 or 2 incapacitating episodes per year of sinusitis 
requiring prolonged (lasting 4 to 6 weeks) antibiotic 
treatment, or 3 to 6 nonincapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating requires 3 or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 
more than six nonincapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6510-6514 
(1998).  

At a VA examination in January 1995, the veteran indicated 
that she had about three sinus infections per year, which 
required antibiotic therapy.  She complained of constant 
stuffiness, pain in maxillary areas of the face and post-
nasal drip.  On examination of the nose, there was some 
drainage from both cavities; there was tenderness of the left 
maxillary sinus; the middle turbinates were swollen, with 
drainage present.  The diagnosis was chronic sinusitis.  

VA X-rays of the paranasal sinuses in January 1995 showed the 
sinuses to be well developed and clear.  

At the hearing in November 1995, the veteran testified that 
she treated her sinus symptoms herself with over-the-counter 
medication; she was not under a doctor's care for sinusitis.  

At a VA examination in November 1995, the veteran complained 
of constant nasal congestion and occasional nasal discharge.  
On examination, the nasal mucosa were very inflamed, with 
erythema; there was bilateral maxillary sinus tenderness.  
Diagnoses included chronic sinusitis.  

At a VA peripheral nerves examination in November 1998, the 
veteran had an upper respiratory infection.  Her nasal mucosa 
were slightly inflamed; there was no percussion tenderness 
over the frontal or maxillary sinuses.

Under the former criteria for rating sinusitis, entitlement 
to an evaluation in excess of 10 percent is not established, 
because there is no evidence that sinusitis has been 
incapacitating, as required for a 30 percent rating.  
38 C.F.R. § 4.97, Diagnostic Code 6510 (1996).  

Under the revised criteria, entitlement to an evaluation in 
excess of 10 percent is not established, because the veteran 
has not had incapacitating episodes of sinusitis, and there 
have not been clinical findings that the nonincapacitating 
episodes of sinusitis which the veteran has had have been 
characterized by headaches, pain, and purulent discharge or 
crusting.  In this connection, the Board notes that the VA 
peripheral nerves examiner in November 1998 made a specific 
finding that the veteran's headaches were not directly 
associated with her sinus condition.  38 C.F.R. § 4.97, 
Diagnostic Code 6510-6514 (1998).

The Board concludes that a rating in excess of 10 percent for 
sinusitis is not in order under either the former criteria or 
the revised criteria.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, 
Diagnostic Code 6510 (1996); 38 C.F.R. § 4.97, Diagnostic 
Code 6510-6514 (1998).  

III.  Endometriosis

The criteria for a rating in the endometriosis were revised 
during the pendency of the veteran's appeal, effective May 
22, 1995.  

Prior to May 22, 1995, there was not a specific diagnostic 
code for endometriosis, which was rated, by analogy, under 
38 C.F.R. § 4.116(a), Diagnostic Code 7611, pertaining to 
vaginitis.  38 C.F.R. § 4.20 (1998).  Under that code, mild 
vaginitis warranted a noncompensable evaluation.  Moderate 
vaginitis warranted a 10 percent evaluation.  A 30 percent 
evaluation required severe vaginitis, as a chronic residual 
of infections, burns, chemicals, foreign bodies, etc.

On and after May 22, 1995, 38 C.F.R. § 4.116, Diagnostic 
Code 7629 provides that pelvic pain or heavy or irregular 
bleeding requiring continuous treatment for control warrants 
a 10 percent evaluation.  A 30 percent evaluation requires 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment.  

At a VA gynecological examination in January 1995, there was 
lower abdominal tenderness; a pap test by manual examination 
was consistent with endometriosis.  

At the hearing in November 1995, the veteran testified that 
she had pain and tenderness in the lower abdomen and she was 
scheduled for a laparoscopy. 

In September 1996, a VA laparoscopy revealed pelvic 
endometriosis, with a normal-looking uterus and ovaries.  
Depo-Provera was prescribed.  

At a VA gynecology clinic in April 1997, no bleeding was 
noted.  
At a VA women's health clinic in February 1998, the veteran 
did not complain of bleeding.  Chronic pelvic pain was noted.  
Naproxen was prescribed.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent for endometriosis under the former criteria is 
not established, because severe impairment has not been 
demonstrated.  An evaluation in excess of 10 percent under 
the revised criteria is not established, because there is no 
competent evidence that endometriosis is manifested by heavy 
or irregular bleeding, or that the veteran's pelvic pain is 
not amenable to control by medical treatment.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.116(a), Diagnostic Code 7611 (1994); 
38 C.F.R. § 4.116, Diagnostic Code 7629 (1998).  

The RO, in addition to denying an evaluation in excess of 10 
percent for endometriosis on a schedular basis, denied the 
claim on an extraschedular basis.  The Board finds that the 
disability picture presented by endometriosis is not so 
exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's endometriosis has markedly 
interfered with her employment or resulted in frequent 
hospitalizations.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).  

IV.  Scar on Left Hand

Service medical records reveal that in August 1993 and June 
1994 the veteran underwent excision of a fibroma on her left 
hand, which left a scar on the palmar aspect of her left 
hand.

At a VA hand examination in January 1995, the scar on the 
left hand was well healed, and no tenderness was elicited.  
The veteran's left ring finger was in a flexed position at 
approximately 20 degrees.  

At the hearing in November 1995, the veteran testified that:  
She had no strength in the grip of her left hand; she had 
numbness on the outside of the palm of the left hand; and the 
scar was very tender to touch.  

At a VA neurological examination in November 1995, the 
examiner found that:  The scar on the veteran's left hand was 
very sensitive; there was limitation of motion of the left 
ring finger; and there had been damage to the left ulnar 
nerve.  

At a VA muscle examination in October 1998, the examiner 
found that the scar on the left hand was not by itself 
causing any limitation of function.  There was, however, a 
flexion deformity of the proximal interphalangeal joint of 
the left fourth finger, which was secondary to resection of 
the flexor digitorum superficialis.  

At a VA peripheral nerves examination in November 1998, a 7-
centimeter scar over the palmar aspect of the left hand was 
very tender to touch.

VA's rating schedule provides a maximum 10 percent evaluation 
for a scar which is tender and painful on objective 
demonstration.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1998).  

The evidence of record shows that the veteran does have 
disability of the left hand in addition to the tender scar.  
However, a rating decision in November 1998 granted service 
connection for flexion contracture of the left fourth finger, 
and evaluated that disability as 20 percent disabling under 
38 C.F.R. § 4.124(a), Diagnostic Code 8516 for moderate, 
incomplete paralysis of the median nerve of the minor hand.  
In that rating decision, the RO stated that a separate 20 
percent evaluation was being assigned for sensory impairment 
of the left hand from an irritative condition of the ulnar 
nerve, palmar aspect.  In December 1998, the RO notified the 
veteran of the rating action.  The veteran has not initiated 
an appeal of the separate 20 percent rating for flexion 
contracture of the left fourth finger by filing a notice of 
disagreement with the November 1998 rating decision.  See 
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998).  
Consequently, the only issue before the Board at this time is 
entitlement to a rating in excess of 10 percent for a scar on 
the left hand, residual of excision of a fibroma.  As the 
maximum schedular evaluation is in effect for that 
disability, entitlement to a rating in excess of 10 percent 
is not established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal for which the benefits sought have not been 
granted, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).  


ORDER

An evaluation of 30 percent for migraine headaches is granted 
for the period October 2, 1994, to November 2, 1998.  An 
evaluation in excess of 10 percent for migraine headaches for 
the period commencing November 3, 1998, is denied.  

An evaluation in excess of 10 percent for sinusitis is 
denied.  

An evaluation in excess of 10 percent for endometriosis is 
denied.  

An evaluation in excess of 10 percent for a scar on the left 
hand, residual of excision of a fibroma, is denied.  


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

